Citation Nr: 0727141	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of right 
foot fracture.  

3.  Entitlement to a compensable evaluation for left knee 
disability.

4.  Entitlement to a higher assignable rating for status post 
Mumford procedure, right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had over 20 years of active service before his 
retirement in October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A November 2003 rating decision granted entitlement to 
service connection for left knee, overuse syndrome, assigning 
a noncompensable disability rating, and granted entitlement 
to service connection for status post Mumford procedure, 
right shoulder, assigning a noncompensable disability rating.  
A January 2004 rating decision denied entitlement to service 
connection for low back disability, right foot fracture, and 
bilateral ankle disability.  A notice of disagreement was 
filed in April 2004 with regard to the denial of service 
connection and disability ratings assigned.  A statement of 
the case was issued in September 2004, and a substantive 
appeal was received in September 2004.  In a February 2006 
rating decision, entitlement to service connection for 
bilateral ankle disability was granted, thus constituting a 
full grant of the benefit sought on appeal with regard to 
this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Neither the veteran nor his representative 
submitted a jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status.  Id.  The February 
2006 rating decision also assigned a 20 percent disability 
rating to the right shoulder disability.  Although a higher 
rating has been assigned, the issue of entitlement to a 
rating in excess of 20 percent remains in appellate status, 
as the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

In his substantive appeal, the veteran requested a Board 
hearing; however, he withdrew the request in May 2007.

A March 2005 rating decision denied entitlement to service 
connection for right knee disability, and such decision was 
issued to the veteran on March 18, 2005.  In January 2007, 
the veteran filed a VA Form 9 which contained argument 
pertaining to his claimed right knee disability, and service-
connected left knee disability.  As detailed, entitlement to 
a compensable rating for left knee disability is already in 
appellate status.  The veteran's representative has suggested 
that such submission should be construed as a notice of 
disagreement with regard to the March 2005 denial of service 
connection for right knee disability.  The notice of 
disagreement, however, was not filed within the applicable 
one year period, is untimely, and thus cannot be accepted as 
a notice of disagreement.  38 U.S.C.A. § 7105 (West 2002).  
Such January 2007 submission will be construed as a claim to 
reopen entitlement to service connection for right knee 
disability, and such claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  There is no indication that the 
veteran has received any notice pursuant to the VCAA, with 
regard to any of the issues on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and that an effective date will be assigned if increased 
disability ratings are assigned, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

The evidence of record reflects that the veteran has 
continued to seek post-service medical treatment at the 
Madigan Army Medical Center (MAMC).  The RO should ensure 
that updated treatment records have been obtained from such 
facility, and any other identified medical providers.

At a July 2003 pre-discharge VA examination, the examiner's 
assessment pertaining to claimed low back disability was 
normal lumbar spine.  An August 2004 MAMC treatment record 
reflects a report that he had reinjured his back over the 
weekend, and the assessment was lower back strain.  In light 
of the veteran's reports of continued back pain, the veteran 
should be afforded another VA examination to assess the 
nature and etiology of any low back disability.  

With regard to the veteran's claimed right foot disability, 
the Board notes for the record that service connection is in 
effect for bilateral bunionectomy, and bilateral pes planus.  
The veteran sustained a right foot fracture in service, and 
is claiming residuals of such fracture.  However, on VA 
examination in July 2003, the assessment was status post 
right foot fracture without sequelae.  In July 2004, the 
veteran complained of pain in both feet, and reported a 
history of bunionectomy.  He reported that pain had 
progressively worsened.  An x-ray examination showed 
degenerative changes at mid and rear foot joints right more 
than left, and the assessment was degenerative joint disease 
of the ankle and foot.  It is unclear whether such finding is 
related to his bunionectomy, or could be as a result of the 
fracture incurred in service.  In light of such diagnosis, 
the veteran should be afforded a VA examination to assess 
whether he has a current right foot disability, other than 
bunionectomy and pes planus, and the etiology of any such 
disability.

With regard to the veteran's service-connected left knee 
disability, in a January 2007 submission he indicated that he 
continues to experience pain in his knee, and wears a knee 
brace.  In light of continued complaints of left knee pain, 
the veteran should be afforded another VA examination to 
assess the severity of his service-connected left knee 
disability.

With regard to the veteran's service-connected right shoulder 
disability, he continues to seek medical treatment at the 
MAMC.  Treatment records from 2004 reflect objective findings 
of pain with lifting, and range of motion limited by pain.  
The veteran should be afforded another VA examination to 
assess the severity of his service-connected right shoulder 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims of 
service connection and for increased 
ratings, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain updated 
treatment records from the Madigan Army 
Medical Center.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
low back disability, and right foot 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests, including x-
rays, should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  The examiner should 
respond to the following:

  Does the veteran have a current chronic 
low back disability?  If so, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
his active duty service or any incident 
therein?

  Does the veteran have a current chronic 
right foot disability, unrelated to his 
right foot bunionectomy and pes planus?  
If so, is it at least as likely as not (a 
50 percent or higher degree of 
probability) related to his active duty 
service or any incident therein, to 
include any right foot fracture sustained 
in service?

All opinions and conclusions expressed 
must be supported by a rationale.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  The orthopedic examination should 
also determine the nature and extent of 
impairment from his left knee disability.  
All indicated studies, including X-rays, 
should be performed.  Range of motion 
testing should be accomplished and the 
examiner should report, in degrees, the 
point at which pain is demonstrated.  To 
the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  If there is recurrent 
subluxation or lateral instability, the 
examiner should report whether it is 
slight, moderate, or severe. 

5.  The orthopedic examination should 
also assess the current severity of his 
status post Mumford procedure, right 
shoulder.  All clinical and special 
test findings should be clearly 
reported.  All examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  To 
the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be assessed 
in terms of additional degrees of 
limitation of motion.  

6.  The RO should, then, readjudicate the 
veteran's claims for service connection 
and increased ratings.  If any of the 
benefits sought remain denied, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



